Citation Nr: 0401560	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome, right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome, left knee, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
left ankle disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1993 to December 
1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in December 2002 and a 
substantive appeal was received in February 2003.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as patellofemoral syndrome, right knee, is 
productive of no more than slight subluxation.

2.  The veteran's service-connected disability, described for 
rating purposes as patellofemoral syndrome, left knee, is 
productive of no more than slight subluxation.

3.  The veteran's service-connected disability, described for 
rating purposes as left ankle condition, is productive of no 
more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for patellofemoral syndrome, right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5257 (2003).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for patellofemoral syndrome, left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5257 (2003).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left ankle condition have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); ); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The November 2001 
RO letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran 
appeals the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Left and Right Knees

The veteran's service-connected left and right knee 
disabilities are currently rated under Diagnostic Code 5257.  
This Code dictates that a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

Turning to the case at hand, the Board initially notes that 
none of the medical evidence shows that the veteran suffers 
from degenerative disease in either knee.  Specifically, x-
ray reports of both knees from February 1998 show no evidence 
of bone or joint abnormality; in fact, the impression was 
negative knees bilaterally.  The X-ray report for both knees 
from July 2001 was also negative.  An X-ray report from 
October 2002 demonstrated good maintenance of the tibial 
femoral joint spaces and slight lateral patellar positioning.  
No degenerative disease was noted.  X-ray reports from 
December 2001 showed no bony or joint abnormality and the 
impression was stable, unremarkable knee evaluation.  
Therefore, there is no X-ray evidence of arthritis to warrant 
separate, additional ratings under Diagnostic Code 5003 for 
either knee.

The VA examination report from February 1998 showed that the 
veteran complained of pain in his knees in the mornings and 
after prolonged physical activity or standing.  He also 
complained of noticeable clicking in his right knee.  
Physical examination of the right knee revealed full range of 
motion to flexion and extension with intact medial lateral 
and collateral ligaments.  He did have pain with patellar 
motion and subpatellar crepitus.  There was a clicking 
sensation over the lateral aspect of the right knee, 
especially with supination and flexion, which gave him pain.  
He also demonstrated patellar tracking off to the lateral 
side.  Physical examination of the left knee revealed intact 
medial, lateral and dorsi ligaments, as well as full range of 
motion to flexion and extension.  Slight subpatellar crepitus 
was noted with pain underneath the patella and lateral 
tracking of the left patella.  The diagnosis was 
patellofemoral syndrome of the right and left knees and 
probable early subpatellar chondromalacia of both knees.

The veteran underwent a VA examination in December 2001.  He 
reported stiffness, instability, locking, swelling, popping, 
and increased pain on activity.  He stated that he could no 
longer squat, kneel, lift or crawl on knees.  On examination, 
the veteran's right knee demonstrated full range of motion 
from 0 to 140.  There was no evidence of instability or 
laxity.  The veteran complained of pain with movement of the 
patella.  Locking was not elicited on examination.  The 
veteran's left knee demonstrated range of motion from 0 to 
130 and then pain on motion.  There was pain with patella 
movement and mild effusion.  There was no laxity, locking or 
popping noted.  The assessment was right knee patella/femoral 
pain with full range of motion and left knee patella/femoral 
pain with a slight decrease in flexion.

The veteran underwent an independent medical evaluation in 
October 2002.  The veteran complained of pain centrally 
located in the knees with tenderness laterally.  He reported 
some popping, stiffness after inactivity, and increased 
discomfort after activity.  On physical examination, there 
was tenderness over the lateral patellar facets bilaterally, 
more so on the left than on the right.  He had no effusion in 
either knee.  He had full range of motion in both knees.  
There was no instability in extension or to 30 degrees of 
flexion.  The diagnosis was bilateral lateral patellar facet 
compression associated with slight lateral subluxation.

As noted above, under Diagnostic Code 5257, a 10 percent 
rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  The medical 
evidence of record shows, at most, slight limitation to range 
of motion from pain and slight lateral subluxation.  There is 
no evidence of arthritis, moderate lateral instability or 
moderate limitation of range of motion due to pain, fatigue 
or incoordination to warrant a higher rating.  In sum, there 
is no evidence of sufficient disability, even when taking 
into consideration the DeLuca factors, to warrant a higher 
rating for either the left or right knee.  Thus, a 10 percent 
rating for patellofemoral syndrome for both the right and 
left knee is appropriate.  Therefore, the Board finds that a 
20 percent rating under Diagnostic Code 5257 is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Left Ankle

The veteran's left ankle disability is rated under Diagnostic 
Code 5271 which provides for a 10 percent rating for moderate 
limitation of ankle motion and a 20 percent rating for marked 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal ankle dorsiflexion is from 0 degrees to 20 
degrees, and normal ankle plantar flexion if from 0 degrees 
to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The veteran underwent a VA examination in February 1998.  He 
complained of tenderness and pain in his left ankle.  
Physical examination revealed pain with hyperflexion and 
extension and inward rotation.  He had 18 degrees more inward 
rotation of the left ankle than the right ankle and had pain 
on motion.  His plantar flexion was limited in the left 
ankle.  The diagnosis was chronic spraining with instability 
of the left ankle and loss of range of motion of plantar 
flexion.  X-rays of the left ankle were negative.

X-rays of the veteran's ankle taken in July 2001 were 
negative.  The veteran underwent a VA examination in December 
2001.  He complained of stiffness, instability weakness and a 
sense of cooling.  During flare-ups, he has shooting pain up 
the back of his leg.  On physical examination, the veteran 
had dorsiflexion to 20 degrees and plantar flexion to 25-30 
degrees with complaint of pain over the talus trochlea.  The 
veteran had eversion to 20 without pain and inversion to 25 
with pain located over the talus trochlea.  No laxity or 
swelling was noted.  The assessment was slight decrease in 
plantar flexion with no deformity or discoloration.  X-ray 
reports revealed a stable, unremarkable left ankle.

The veteran underwent another examination in October 2002.  
The veteran reported stiffness in his ankle after inactivity 
and increased pain with weight bearing.  He reported that he 
did not have any swelling.  The veteran also reported not 
being under any treatment for his left ankle condition and 
not being prevented from performing his normal work 
activities on account of his left ankle condition.  

On physical examination, the left ankle had no gross 
abnormality and presented normal alignment.  Mild tenderness 
was noted over the anterior aspect of the ankle and inversion 
and eversion were equal bilaterally.  Dorsi-flexion was to 5 
degrees and plantar flexion was to 40 degrees for the left 
ankle.  All motor and sensory function were intact.  X-ray 
reports revealed no abnormality of the left ankle.

After reviewing the overall record, the Board must conclude 
that the service-connected left ankle disability is 
productive of no more than moderate limitation of motion.  
While the reported range of motion on examination varies to 
some degree, the Board believes that the overall picture 
presented is one of essentially moderate limitation of 
motion.  Moreover, while the veteran's complaints of pain on 
use are noted, there is no persuasive evidence that there is 
any additional functional loss due to pain, fatigue, weakness 
or incoordination to such a degree to result in more than 
moderate limitation of motion of the ankle.  Therefore, the 
overall disability picture presented by the veteran's left 
ankle condition is that of moderate limitation of motion, 
which is appropriately rated as 10 percent disabling under 
Diagnostic Code 5271.  The veteran's disability picture does 
not present such severe limitation of motion to the ankle to 
be characterized as marked limitation.  Thus, a 20 percent 
disability rating under Diagnostic Code 5271 is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER


The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



